Citation Nr: 0736481	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-03 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection of post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased disability rating evaluation 
for service-connected diabetes mellitus, currently evaluated 
20 percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected left foot peripheral neuropathy, currently 
evaluated 10 percent disabling.  

4.  Entitlement to an increased disability rating for 
service-connected right foot peripheral neuropathy, currently 
evaluated 10 percent disabling.   


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 until 
January 1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2003, November 2004 and 
February 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (the RO).   

Remanded issues

The issues of increased disability ratings for service-
connected diabetes mellitus and for service-connected 
neuropathy of the lower extremities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Issues not on appeal

In a November 2004 rating decision, service connection of 
neuropathy of the left and right hand was granted, and a 10 
percent disability rating was assigned for each.  Service 
connection of erectile dysfunction was also granted, a 
noncompensable evaluation was assigned and entitlement for 
special monthly compensation for the loss of the use of a 
creative organ was granted.  Also, entitlement to service 
connection of hypertension was denied.  The veteran also has 
not disagreed with that decision.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].    

Representation

Originally, the veteran elected Disabled American Veterans 
(DAV) as his representative.  DAV filed argument on his 
behalf with the Board on April 17, 2007.  

On May 30, 2007, the Board received notice that the veteran 
had revoked the power of attorney with DAV and elected 
Vietnam Veterans of America (VVA) as his new representative.  
Therefore, in August 2007, the Board sent the veteran a 
letter regarding the change in representation and, in 
essence, offered the veteran the opportunity to have VVA 
present argument on his behalf in this matter.  To date, 
neither the veteran or VVA have responded.  

Because the claim of entitlement to service connection for 
PTSD is being granted by the Board, no further argument is 
needed at this time.  VVA will have the opportunity to 
present argument concerning the remanded issues prior to any 
Board decision on the merits.      


FINDINGS OF FACT

1.  Beginning May 2, 1970 the veteran was located at Tuy Hoa 
Air Base in the Republic of Vietnam.  

2.  During the month of May 1970 Tuy Hoa was subject to a 
rocket attack.  

3.  The veteran has been diagnosed with PTSD associated with 
his experiences in Vietnam.  




CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for PTSD.

The veteran seeks service connection for PTSD.  In essence, 
he contends that he currently has PTSD which is related to 
his exposure to rocket attacks at Tuy Hoa Air Force Base in 
May 1970.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the veteran regarding his 
PTSD claim in December 2003.  This letter appears to be in 
conformity with the requirements of law.  The Board need not, 
however, discuss in any detail the sufficiency of either the 
December 2003 VCAA notice or VA's development of the claim in 
light of the fact that the Board is granting the claim.  
Thus, any potential error on the part of VA in complying with 
the provisions of the VCAA has essentially been rendered moot 
by the Board's grant of the benefit sought on appeal.

Pertinent law and regulations
Service connection - in general
In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. 
§ 3.304(f) (2007).  All three elements must be met in order 
for the claim to be granted.

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007).

For the reasons set out immediately below, the Board has 
determined that the criteria for the assignment of service 
connection have been met.  

With respect to the first element, the veteran has multiple 
PTSD diagnoses, including a September 2003 psychological 
intake examination and ongoing VA mental health treatment 
records.  The September 2003 intake examination based the 
veteran's diagnosis with PTSD on the veteran's reports of in-
service stressors to include a rocket attack shortly after 
his arrival in the Republic of Vietnam.  Therefore, elements 
(1) and (3) of 38 C.F.R. § 3.304(f) have been met.  The 
crucial element in this case is element (2), in-service 
stressors.

With respect to the second element, stressors, the veteran 
has advanced several different stressor theories.  For the 
purpose of this decision, the Board will focus on his 
contention that he witnessed a rocket attack shortly after 
his arrival at Tuy Hoa Air Base. 

The veteran's service personnel records have been obtained.  
The records indicate that the veteran was in Vietnam from May 
2, 1970 until May 1971.  The records additionally show that 
the veteran's initial base of assignment was Tuy Hoa.  

As noted by the RO in the January 2005 rating decision, 
according to a document entitled "Air Base Defense in the 
Republic of Vietnam 1961-1973", there was a rocket attack at 
Tuy Hoa during May 1970, specifically after May 1, 1970.  
That is to say, there was a rocket attack shortly after the 
veteran's arrival at Tuy Hoa on May 2, 1970.  

The evidence does not verify the veteran's precise location 
or precise contact with any such attack.  However, such 
precise information is not required under the law.  Precedent 
holdings of the United States Court of Appeals for Veterans 
Claims 
(the Court) provide specific guidance for the adjudication of 
PTSD claims when the claimed stressor is exposure to enemy 
fire.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  These 
cases, taken together, stand for the proposition that if a 
veteran may be placed in the vicinity of a documented 
incident, it is not necessary that his exact location be 
pinpointed.  The Court has expressly held that a veteran need 
not prove "every detail" of an alleged stressor under such 
circumstances.

In short, the Board believes that the veteran's location [Tuy 
Hoa], the dates of his service there [Beginning May 2, 1970] 
and evidence indicating rocket attacks on Tuy Hoa in May 
1970, all taken together, serve to verify the veteran's 
claimed stressor.  See Pentecost.  Accordingly, element (2) 
has been met.  

As was discussed above, such stressor has been deemed by 
competent medical professionals to be a sufficient PTSD 
stressor.  All three elements of 38 C.F.R. § 3.304 have 
therefore been met.  Service connection for PTSD is therefore 
granted.  


ORDER

Entitlement to PTSD is granted.  






	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to an increased disability rating evaluation 
for service-connected diabetes mellitus, currently evaluated 
20 percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected left foot peripheral neuropathy, currently 
evaluated 10 percent disabling.  

4.  Entitlement to an increased disability rating for 
service-connected right foot peripheral neuropathy, currently 
evaluated 10 percent disabling.

The veteran has also perfected appeals as to the disability 
ratings assigned for service-connected diabetes mellitus and 
peripheral neuropathy of the lower extremities.  Each of 
these appeals emanates from the initially assigned ratings 
for these conditions.  

After the matter was certified to the Board, the Court 
decided Dingess v. Nicholson, 19 Vet. App. 473 (2007).  In 
Dingess, the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
veteran status is undisputed and service connection is 
already in effect for diabetes mellitus and for peripheral 
neuropathy of the lower extremities.  

However, the veteran has not been provided with VCAA notice 
regarding element (4), degree of disability.  The only VCAA 
letter of record concerning diabetes mellitus or peripheral 
neuropathy was issued in August 2003 and referred only to the 
criteria for the establishment of service connection.  No 
additional VCAA letter was issued after service connection 
was granted and the appeal as to the assigned disability 
rating was initiated.  Therefore, the veteran has not 
received VCAA notice regarding degree of disability. 

Also, the veteran has not been provided notice regarding the 
fifth and final element of his claim, that of effective date.  
Dingess specifically commands that VA "must notify the 
claimant that the effective date of an award of service 
connection and any assigned disability rating(s) will be 
determined based on when VA receives the claim, when the 
evidence that establishes the basis for a disability rating 
that reflects that the level of disability was submitted, or 
on the day after the veteran's discharge from service if the 
claim that is the basis for which service connection is 
awarded is submitted within one year after discharge."  Such 
notice was not provided the veteran in this case.

Not only is the effective date of disability one of the five 
elements of a claim for benefits as outlined by Dingess, but 
the matter also has particular importance in the instant case 
because as an initial rating claim, "staged ratings" are 
potentially applicable.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  In undertaking a de novo review of the 
claim, it is therefore incumbent upon the Board to not only 
consider the level of the veteran's disability, but the 
relative level of disability at different times throughout 
the appeal period.  Thus, the effective date of any rating 
awarded is necessarily part of the veteran's claim.  

Because the veteran has not been provided with VCAA notice 
regarding the degree of disability and effective date, and 
therefore has not been accorded appropriate opportunity to 
present evidence and argument pertaining thereto, Dingess 
requires that the case be remanded so that additional VCAA 
notice regarding the effective date can be accomplished.

Additionally, with respect to the veteran's peripheral 
neuropathy claims, the most recent VA examination was in 
October 2005.  At that time, the VA examiner made a 
conclusory statement regarding the severity of the veteran's 
peripheral neuropathy.  However, the examiner did not include 
any reasons or bases supporting these conclusions.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Therefore, on 
remand, the Board believes that clarification of the present 
severity of the veteran's peripheral neuropathy of the lower 
extremities must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the veteran with a 
notice letter regarding his increased 
rating claim which complies with the 
notification requirements of the VCAA, as 
amplified by Dingess.

2.  VBA should schedule the veteran for 
examination of his lower extremities, with 
a focus on the service-connected 
peripheral neuropathy.  The level of 
severity of the peripheral neuropathy 
should be addressed.  If there are other 
disabilities present which impact the 
functioning of the veteran's lower 
extremities, these should be identified.  
A report should be prepared and associated 
with the veteran's VA claims folder.

3.  Thereafter, after undertaking any 
additional evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
veteran's claims.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
should be given reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


